Case 3:20-cr-00011-CWR-FKB Document5 Filed 01/15/20 Page 1of1

 

SOUTHERN DISTRICT OF MISSISSIPPI!

    

PRAECIPE FOR WARRANT JAN 15 2020

ARTHUR JOHNSTON
BY «éEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

UNITED STATES OF AMERICA

" CRIMINAL NO. 30C///CWE?™ KB

PURVIS DUSTIN WARD

The Clerk of this Court will issue a warrant, an indictment against the above-named

defendant having been filed in the above-entitled cause on the | 5H of \ a 4 ;

2020.

[5%
This the dase OF) cases , 2020.

D. MICHAEL HURST, JR.
United States Attorney

ee Doe

DAVID H. FULCHER
ASSISTANT UNITED STATES ATTORNEY
MSB # 10179

Warrant issued:

(DHF/FBI)
